Citation Nr: 0215016	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  97-33 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to retroactive induction into a vocational 
rehabilitation program provided under chapter 31, title 38, 
United States Code.

(The issue of entitlement to an increased rating for 
intervertebral disc syndrome, currently rated as 20 percent 
disabling is addressed in a separate decision with a 
different docket number.)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
April 1993.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The record shows that the veteran brought an appeal to the 
United States Court of Appeals for Veterans Claims (CAVC) 
from a September 1999 Board decision that denied entitlement 
to retroactive induction into a vocational rehabilitation 
program provided under chapter 31, title 38, United States 
Code.  The CAVC vacated the September 1999 BVA decision and 
remanded the case to the Board for another decision taking 
into account matters raised in its order.  The Board in March 
2001 remanded the case to the RO for further development 
after receiving additional written argument from the 
veteran's attorney.  The RO affirmed the prior determination 
and recently returned the case to the Board. 


FINDINGS OF FACT

1.  The veteran's basic 12-year period of eligibility for 
vocational rehabilitation training under Chapter 31 began in 
1993 and has not expired.

2.  The veteran entered law school in 1995 and completed the 
degree program in 1997.

3.  He submitted a timely application for a vocational 
rehabilitation program with the goal of attorney in April 
1996; he cooperated in completing an initial evaluation and 
there was no compelling evidence beyond any reasonable doubt 
that the goal was infeasible as he had successfully completed 
one year of law school at the time his initial evaluation was 
completed in August 1996.



CONCLUSION OF LAW

The criteria for retroactive induction into a vocational 
rehabilitation training program have been met.  38 U.S.C.A. 
§§ 3102, 3103, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
21.41, 21.53, 21.282 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The RO in September 1993 granted service connection for 
degenerative disc disease of the lumbar spine and a 10 
percent rating from April 1993.  In his notice of 
disagreement in 1994 he stated that he had applied for VA 
vocational rehabilitation benefits and had been attending 
college since his discharge from military service.  As a 
result of a Board decision in January 1996, the disability 
rating was increased to 20 percent from April 1993.  

The VA records show that he filed an application for 
vocational rehabilitation in October 1993 based on his 10 
percent service-connected disability rating.  He was advised 
by letter in January 1994 of eligibility for a vocational 
rehabilitation program if he had a serious employment 
handicap.  

Early in 1994 he reported on a counseling record form that he 
was a college student with a career goal to become an 
attorney.  By letter dated in February 1994 he was advised 
that his request for vocational rehabilitation program 
benefits was denied since he did not have a serious 
employment handicap.  He filed another application for 
vocational rehabilitation in April 1996.  

The record shows that he kept appointments for counseling and 
testing that VA had scheduled in 1996.  He informed VA that 
he began law school in August 1995 and that law was his 
educational goal.  He described physical limitations for work 
on account of his service-connected disability.  Information 
on file indicated he received a Bachelor of Arts degree in 
1995 with a political science major and criminal justice 
minor.  He also reported work as a law clerk at a private law 
firm from January to July 1995.  The law school verified his 
registration as a first year full-time student through the 
1996 summer term.  The law school transcript he submitted 
showed as of August 1996, he had a cumulative grade point 
average of 2.01 (2.0 equated to a letter grade of "C").   

The rehabilitation consultant reported in August 1996 that 
the veteran reported having used three years of educational 
benefits under Chapter 35 since August 1993, that he had 48 
months of creditable entitlement and an eligibility 
termination date in December 2005.  At the time of the 
initial report the veteran stated his grade point average in 
law school was 1.9, and that he hoped to improve this during 
the summer to the required 2.0.  He reported not having 
worked since he started law school, and that he expected to 
graduate in December 1997.  The consultant noted that he 
reported the improved grade point average and provided a copy 
of the law school transcript.  Further, it was reported that 
since he was in good standing at law school, he was not 
willing to consider other options for training or placement.  
The counselor noted that he sought work based on his recent 
undergraduate degree, but that several months of intense job 
search did not result in a job offer.  It was also noted that 
another placement official felt such jobs would not be 
considered career employment but was, in essence, a 
foundation for graduate study.

The rehabilitation consultant noted that a VA counseling 
psychologist had asked for additional information on jobs 
available and stressed that increasing the grade point to 2.0 
was necessary before law school would be considered.  The 
rehabilitation consultant recommended approval of an 
individualized employment assistance plan with law as the 
vocational goal.  

A VA counseling psychologist reported in November 1996 that 
the veteran had impairment of employability and an employment 
handicap but that he did not have a serious employment 
handicap.  There was no entry as to whether or not 
achievement of a vocational goal was reasonably feasible or 
whether an extended evaluation was needed to determine 
feasibility.  The counseling narrative noted that based on 
all evidence of record the veteran was approved for Chapter 
31 benefits.  The plan dated in October 1996 was for 
individualized employment assistance (IEAP) to obtain and 
maintain suitable employment as a management trainee, manager 
or a closely related field.  The plan, which the veteran 
signed, identified contact persons, sources and evaluation 
criteria, procedure and schedule under the various plan 
objectives.  

In January 1997 the veteran wrote to VA seeking "chapter 31 
assistance" for his law school training.  He advised that 
efforts to find employment in his degree field had been 
fruitless and that he had mailed many resumes and completed 
job applications.  Agency reports note his last contact was 
in December 1996, and at that time he reported no search 
activities.  The plan was to have him sign a "discontinuance 
letter" which he did in January 1997.   

In February 1997, the same rehabilitation consultant who 
reported that the veteran was not successful in obtaining 
employment under the plan approved in October 1996.  
According to the report the VA counseling psychologist 
approved development of a rehabilitation plan for the 
remainder of the veteran's training to become a lawyer.  
Again it was noted he had used other VA education program 
benefits, but that he had at least 12 months left and would 
use only six months of his remaining entitlement to finish 
school.  The rehabilitation plan and approving concurrence of 
the same VA counseling psychologist are of record.  He 
completed law school as planned and entered the private 
practice of law.

A special report of training dated in July 1997 noted that 
the veteran's program was reviewed and that he was requesting 
retroactive induction into the Chapter 31 program.  According 
to the record his request was denied in July 1997.  



He disagreed arguing that it was wrong to deny his original 
application and that he should receive more than the 
entitlement from June to December 1997.  The veteran was 
advised through a statement of the case that since his grade 
point average was below 2.0 when he applied for approval in 
1996, it was felt that law school was not an appropriate 
objective and that he had not documented efforts toward 
securing employment under his assistance plan.  The 
retroactive induction was denied because of prior 
noncooperation, poor law school performance based on 
cumulative average he attained in the first three terms, and 
since the law program only provided entry level employment.  

On appeal the veteran argued that he attempted to obtain work 
based on his degree in political science, but was 
unsuccessful.  He stated that he did apply for jobs listed 
and that he was qualified for.  He explained that the letter 
to discontinue was submitted thereafter when he felt he 
should concentrate on law school.

Pursuant to the Board remand in 1998 the veteran was advised 
that his noncooperation in the initial plan and the 
unsatisfactory progress in the period he sought retroactive 
induction precluded a favorable outcome.  It was noted that 
once he raised his grade average, he was approved despite his 
earlier noncooperation.  The noncooperation was shown in a 
record of no evidence that he complied with the employment 
plan in 1996.  In rebuttal pertinent to this matter, he 
argued that he did cooperate with the employment plan, that 
the VA counseling psychologist resisted approving the program 
for a "high priced" private law school and that reasoning 
against retroactive induction was, in essence, inapplicable 
and contrary to the intent of the Chapter 31 program.  The 
next month, he filed a supplemental response.  

The RO responded to the veteran's rebuttal through a 
supplemental statement of the case in February 1999 wherein 
it stressed his noncooperation during the assistance plan 
late in 1996 was evidenced when he withdrew from the job 
search and focused on law school demands.  

The veteran was again advised that his performance was not 
successful, rather unsatisfactory or marginal at best, and 
thus the training was not considered consistent with his 
abilities.  He was further advised that retroactive induction 
was not possible since the objective (attorney) was not the 
same or closely related to the occupational objective in the 
earlier approved employment plan.  

The veteran's attorney in January 2001 argued that in essence 
the veteran did appeal the initial determination in 1996 when 
he sought to have his law school training approved early in 
1997.  Thus it was argued that the effective date for his 
vocational training benefit should coincide with the earlier 
application and be effective with the entry into law school.  
It was also argued that the veteran's withdrawal from his 
approved plan should not be considered a failure to 
cooperate.

Pursuant to the Board remand in March 2001, the RO in June 
2001 responded to matters raised in the joint motion of the 
parties to the CAVC.  Pertinent was the reasoning that the 
veteran did not request review of the initial plan terms and 
that he agreed on the terms and conditions prior to January 
1997 when he requested a change in his plan to attorney.  

In November 2001, the RO explained in a "Statement of the 
Case" that when the veteran initially applied for law school 
related chapter 31 benefits he had below a 2.0 average and 
that such schooling was not an appropriate objective.  It was 
stated that such a consideration was made during an initial 
evaluation and that the veteran discontinued the employment 
assistance VA offered was noncooperation with substantial 
effort to secure employment.  

It was also stated that his cumulative average of 2.17 in law 
school was still quite low for approval of law school.  In 
summary he was advised that he was not eligible for 
retroactive induction since he did not cooperate and withdrew 
from his employment plan.  Further, he was denied retroactive 
induction since he would not have been approved on account of 
unsatisfactory or marginal academic progress.  



In a response filed in April 2002, the veteran's attorney 
argued that VA had misapplied 38 C.F.R. §§ 21.53 and 21.282 
in denying retroactive induction.  The veteran in a separate 
correspondence recalled that his stated goal was always an 
attorney, that he was pushed toward a management trainee plan 
that he cooperated in though meetings, and that his poor 
grades were in part related to his participation in the 
employment plan while attempting to pursue law study.  He 
asserted that the rehabilitation counselor found him suited 
for law study, and the fact that the November 1996 plan was 
finalized after several months of "back and forth" did not 
reflect his goals and did not make sense.   


Criteria

A veteran or serviceperson shall be entitled to a program of 
rehabilitation services under 38 U.S.C. chapter 31 if all of 
the following conditions are met:
(a) Service-connected disability. (1) The veteran has a 
service-connected disability of 20 percent or more which is, 
or but for the receipt of retired pay would be, compensable 
under 38 U.S.C. chapter 11, and which was incurred or 
aggravated in service on or after September 16, 1940; or (2) 
A serviceperson is hospitalized for a service-connected 
disability in a hospital over which the Secretary concerned 
has charge pending discharge or release from active military, 
naval or air service and is suffering from a disability which 
will likely be compensable at a rate of 20 percent or more 
under 38 U.S.C. Chapter 11; or (3) A veteran or 
serviceperson, as described in paragraphs (a)(1) and (2) of 
this section, has a service-connected disability which is 
compensable or is likely to be compensable at less than 20 
percent, if the individual filed an original application for 
Chapter 31 before November 1, 1990.

(b) Employment handicap. The veteran or serviceperson is 
determined to be in need of rehabilitation to overcome an 
employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.

A veteran having basic entitlement may be provided a program 
of rehabilitative services during the twelve-year period 
following discharge. The beginning date of the twelve-year 
period is the day of the veteran's discharge or release from 
his or her last period of active military, naval, or air 
service and the ending date is twelve years from the 
discharge or release date, unless the beginning date is 
deferred or 
the ending date is deferred or extended as provided in Secs. 
21.42, 21.44, and 21.45.  38 U.S.C.A. § 3103; 38 C.F.R. 
§ 21.41.

Except as provided in paragraph (b) the effective date of 
induction of a veteran into a rehabilitation program will be 
one of the dates provided in Secs. 21.320 through 21.334.

(b) Retroactive induction. (1) A veteran may be inducted into 
a vocational rehabilitation program retroactively when all of 
the following conditions are met:
(i) The period for which retroactive induction is requested 
is within the veteran's basic period of eligibility or 
extended eligibility as provided in Secs. 21.41 through 
21.44; (ii) The veteran was entitled to disability 
compensation during the period for which retroactive 
induction is requested, and met the criteria of entitlement 
to vocational rehabilitation for that period; and (iii) The 
training the veteran pursued during the period is applicable 
to the occupational objective that is confirmed in initial 
evaluation to be compatible with his or her disability, 
consistent with his or her abilities, interests, and 
aptitudes, and otherwise suitable for accomplishing 
vocational rehabilitation.

(2) A veteran shall not be inducted into a vocational 
rehabilitation program retroactively if any of the following 
conditions exist even though all conditions of paragraph (b) 
of this section are met; (i) Timely induction was prevented 
by the veteran's lack of cooperation in completing an initial 
evaluation; (ii) The veteran has previously received benefits 
under another VA program of education or training for any 
period for which retroactive benefits are being requested 
under Chapter 31;
(iii) A period of extended evaluation is authorized to 
determine the reasonable feasibility of a vocational goal; or 
(iv) The veteran's claim is not received within the time 
limits described in Sec. 21.31.


(c) Effective date of retroactive induction. The effective 
date of a veteran's retroactive induction into training shall 
be no earlier than one year prior to the date of application 
for Chapter 31 benefits but in no event may precede: (1) The 
effective date of the establishment of the veteran's 
compensable service-connected disability; or (2) The first 
date the veteran began training in the program leading to the 
occupational objective established in the veteran's plan.  
38 C.F.R. § 21.282.

The Department of Veterans Affairs shall determine the 
reasonable feasibility of achieving a vocational goal in each 
case in which a veteran has either: (1) An employment 
handicap, or (2) A serious employment handicap.

(b) Definition. The term vocational goal means a gainful 
employment status consistent with the veteran's abilities, 
aptitudes, and interests.

(c) Expeditious determination. The determination of 
reasonable feasibility shall be made as expeditiously as 
possible when necessary information has been developed in the 
course of initial evaluation. If an extended evaluation is 
necessary as provided in Sec. 21.57 a decision of feasibility 
shall be made by the end of the extended evaluation. Any 
reasonable doubt shall be resolved in favor of a finding of 
feasibility.

(d) Vocational goal is reasonably feasible. Achievement of a 
vocational goal is reasonably feasible for a veteran with 
either an employment or serious employment handicap when the 
following conditions are met: (1) Vocational goal(s) has 
(have) been identified; (2) The veteran's physical and mental 
conditions permit training for 
the goal(s) to begin within a reasonable period; and (3) The 
veteran: (i) Possesses the necessary educational skills and 
background to pursue the vocational goal; or (ii) Will be 
provided services by the Department of Veterans Affairs to 
develop such necessary educational skills as part of the 
program.

(e) Criteria for reasonable feasibility not met. (1) When VA 
finds that the provisions of paragraph (d) of this section 
are not met, but VA has not determined that achievement of a 
vocational goal is not currently reasonably feasible, VA 
shall provide the rehabilitation services contained in Sec. 
21.35(i)(1)(i) of this part as appropriate; (2) A finding 
that achievement of a vocational goal is infeasible without a 
period of extended evaluation requires compelling evidence 
which establishes infeasibility beyond any reasonable doubt.

(f) Independent living services. The counseling psychologist 
shall determine the current reasonable feasibility of a 
program of independent living services in each case in which 
a vocational rehabilitation program is not found reasonably 
feasible. The concurrence of the Vocational Rehabilitation 
and Counseling (VR&C) Officer is required in any case in 
which the counseling psychologist does not approve a program 
of independent living services.

(g) Responsible staff. A counseling psychologist in the 
Vocational Rehabilitation and Counseling Division shall 
determine whether achievement of a vocational goal is: (1) 
Reasonably feasible; or (2) Not currently reasonably feasible 
under the provisions of paragraph (e) of this section for the 
purpose of determining present 
eligibility to receive a program of independent living 
services.  38 C.F.R. § 21.53.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of thee evidence and 
material of record in an appropriate case before VA, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.102, 4.3.




The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the CAVC in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence exists, or 
was brought to the attention of the RO or the Board, but not 
requested.  The appellant was afforded the opportunity to 
submit arguments in support of the claim, and in fact did so.  

The appellant was also afforded the opportunity for a 
hearing.  Thus in view of the argument by and on behalf of 
the veteran it would appear that he is satisfied the record 
as it now stands clearly expresses the basis for his claim.

The arguments advanced in this case are not more properly 
styled as purely legal questions, which the VCAA does not 
affect.  See for example Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  He insists the error on the part of VA was 
a misapplication of the regulations through its view of the 
facts.  Thus, the Board finds that the relevant evidence 
available for an equitable resolution of the appellant's 
claim has been identified and obtained.  

The Board finds that VA can provide no further assistance 
that would aid in substantiating the claim.  The appellant 
has not indicated the likely existence of any evidence that 
has not already been obtained or provided that would be 
crucial in the claim from the standpoint of substantiating 
compliance with the applicable law or VA regulations for the 
benefit he seeks.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
No other relevant but outstanding records have been mentioned 
to warrant expenditure of additional adjudication resources.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  

The appellant has disputed the extent of the notice of 
development required through the VCAA, although no argument 
was offered as to outstanding evidence relevant to the matter 
on appeal.  See Dixon v, Gober, 14 Vet. App. 168, 173 (2000); 
Davis v. West, 13 Vet. App. 178, 184 (1999); Earle v. Brown, 
6 Vet. App. 558, 562 (1994).  

The June 2001 supplemental statement of the case discussed 
the various duty to assist provisions of the VCAA and written 
argument in response was received from the appellant and his 
representative in April 2002.  

In any event, the Board will discuss below its reasoning that 
favors the claim for retroactive induction so there is no 
need to address further the argument as to the perceived 
inadequacy of the VCAA notice.  

The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing him of the reasoning 
against the claim, arranging a personal hearing and providing 
the pertinent VA regulations.  The Board has not overlooked 
the recently published VA regulations that implement the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  However, these provisions do not provide any 
rights other than those provided by the VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A and 5107 (West Supp. 2002).

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
additional RO adjudication of the claim under the new law 
would only serve to further delay resolution of the claim 
which turns on a purely legal question.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


Retroactive Induction

In summary, the record clearly shows that the veteran was 
notified that he had a compensable-rated service-connected 
disability in 1993 and therefore had a period of entitlement 
to enter into a VA vocational rehabilitation training program 
under Chapter 31, title 38, United States Code, with his 
period of entitlement expiring sometime in 2005.  He had not 
previously received such benefits although he used Chapter 35 
benefits primarily to complete an undergraduate degree 
program.  

In any event, there is no dispute that he had approximately 
12 months of eligibility remaining when he was initially 
granted vocational rehabilitation benefits to complete law 
school and did not use fully the remaining entitlement to 
complete his law school education in 1997.  Thus, in view of 
the decision below, the holding in Bernier v. Brown, 7 Vet. 
App. 434, 438 (1995) is applicable to any payment of 
vocational rehabilitation program benefits, inconsistent 
regulations that are applicable here notwithstanding.  

The current appeal stems from a second application for 
vocational rehabilitation benefits received early in 1996, 
well within his period of eligibility.  Thus, there is no 
need to discuss rules governing the extension of the 
delimiting period.  See 38 C.F.R. § 21.44, 21.51 and 21.52. 

He decided to pursue the practice of law after having no 
success in obtaining employment after completing a bachelor's 
degree program that was concentrated in political science and 
criminal justice.  He entered law school full time in 1995 
and completed the degree program in 1997.  He then proceeded 
to engage in the active practice of law.  VA approved a 
vocational rehabilitation program in 1997 that covered 
approximately the last six months of the degree program.  He 
seeks retroactive induction for earlier law school training.  
Consideration must be given to applicable regulations and the 
reasoning relied on to deny retroactive induction.  This is 
to determine whether the veteran's claim warrants retroactive 
induction into a vocational rehabilitation training program 
for the period of study in law school that he began full time 
in 1995.  

There is no dispute that the veteran did cooperate with the 
initial evaluation in 1996.  He completed all the testing and 
provided necessary information in a timely manner.  The 
August 1996 report shows the rehabilitation consultant 
recommended approval of the law program upon the veteran's 
showing that he indeed made satisfactory progress in the 
program and information regarding the potential for job 
placement based on the undergraduate degree.  In essence, he 
maintained an acceptable cumulative grade point average of 
2.0 to continue study and he completed his degree program in 
1997 without interruption.  From the content of the 
consultant's report the VA educational psychologist would not 
approve the training program but offered an employment 
services program based upon the degree program completed 
before the veteran entered law school. 

The Board is not persuaded that the issue of noncooperation 
with the IEAP is relevant to the determination of retroactive 
induction.  There seems to be a disconnection since the 
applicable regulation focuses on noncooperation with an 
initial evaluation.  

As noted previously one cannot reasonably dispute his 
cooperation in the initial evaluation.  And, as the Board 
indicated earlier, the holding in Bernier invalidated 
sections 21.282(b)(2)(ii) and (iii).  Thus none of the 
conditions needed to deny retroactive induction are met.  

He also meets the essential conditions to grant retroactive 
induction into a vocational rehabilitation training program.  
That is, the conditions set out in sections 21.282(b)(1)(i-
iii) are satisfied.  The only disputed condition as seen in 
subsection (iii) would be directed to feasibility.  The Board 
agrees that the record did not show compelling evidence to 
deny feasibility of the program.  The argument against 
retroactive induction is consistently directed to the 
veteran's performance in law school at the time he applied 
for a vocational rehabilitation program.  

As noted, the VA counseling psychologist did not provide a 
feasibility determination in November 1996, but this would 
have appeared needed in view of the favorable initial 
recommendation feasibility that the rehabilitation consultant 
rendered.  The VA counseling psychologist made a 
determination in favor of feasibility on review in early 
1997.  

In any event, the primary reasoning against retroactive 
induction as expressed in the statement of the case and 
supplemental statements of the case appears, in essence, to 
invoke the feasibility standard in section 21.53.  However, 
in that circumstance, since no extended evaluation was 
recommended the evidence must be compelling beyond any 
reasonable doubt to deny feasibility.  Here, the veteran had 
achieved an acceptable cumulative grade point average to 
continue his law school program.  In fact, he had shown 
improvement in each semester completed at the time the 
initial evaluation was finalized in August 1996.  

The characterization of his performance as "marginal" would 
not appear to meet a standard needed to deny feasibility 
since the overall achievement was sufficient for him to 
continue with his law school program.  

In addition, the slight improvement in the fall 1996 term 
(2.17 cumulative average) cannot reasonably be viewed as 
appreciably better than the level of performance deemed 
marginal.  

In summary the Board believes that the veteran has 
established entitlement to retroactive induction under the 
criteria set forth in section 21.282.  Accordingly, the 
appeal is granted.


ORDER

Entitlement to retroactive induction into a vocational 
rehabilitation program provided under Chapter 31, title 38, 
United States Code is granted, subject to the regulations 
governing the payment of such awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

